Citation Nr: 0912856	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-05 632	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability (claimed as a heart condition).
 
2.  Whether new and material evidence to reopen a claim for 
service connection for bronchitis has been received.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 1946 to 
November 1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO denied the 
Veteran's petition to reopen a claim for service connection 
for bronchitis, as well as denied   service connection for 
disability characterized as a heart condition.  The Veteran 
filed a notice of disagreement (NOD) in November 2005, and 
the RO issued a statement of the case (SOC) in February 2007.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later in February 2007.

In his VA Form 9, the Veteran requested a Board hearing in 
Washington, DC.  The Veteran initially was scheduled for such 
a hearing in December 2008.  At the Veteran's request, the 
Board hearing was rescheduled to a later date in March 2009; 
however, he failed to appear.  The hearing notice was not 
returned from the United .States  Postal as undeliverable, 
and no additional request to reschedule the hearing has been 
received.  Under these circumstances, the Veteran's Board 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2008).

The Board has characterized the original claim for service 
connection consistent with what the Veteran has claimed, and 
what the RO actually has adjudicated.

In characterizing the request, the Board has considered the  
recent decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 
3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F. 3d 399 
(Fed. Cir. 1996).  Here,   service connection was previously 
denied for bronchitis.  Hence, the request to reopen has been 
characterized, accordingly.

Recently receive VA treatment records have also shown 
diagnoses of chronic obstructive pulmonary disorder (COPD), 
asbestosis, and mild restrictive ventilatory defect.  As 
these diagnoses are different from that of bronchitis, they 
must be considered independently.  The RO has not addressed 
entitlement to service connection for any 
pulmonary/respiratory disability other than bronchitis.   As 
such, this matter is not properly before the Board, and is, 
thus, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  No cardiovascular disability was  shown in service; the 
first documented diagnoses of unstable angina, coronary 
artery disease (CAD) and hypertension were more than one year 
after separation from service; and there is no competent 
evidence or opinion of a nexus between any of these 
disabilities and the Veteran's  military service.

3.  In a December 2002 decision, the RO found that new and 
material evidence to reopen the claim for service connection 
for bronchitis had not been submitted; although notified of 
the denial and of his appellate rights, later in December 
2002,the Veteran did not initiate an appeal. 

4.  No new evidence associated with the claims file since the 
RO's December 2002 decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bronchitis, or raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition 
are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.  The December 2002 RO decision, which found that new and 
material evidence to reopen the claim for service connection 
for bronchitis had not been submitted, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

3.  As no evidence received since the RO's December 2002 
denial is new and material, the criteria for reopening the 
claim are not met.  38 U.S.C.A. § 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to requests to reopen previously denied 
claims, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
informed the Veteran that his claim for service connection 
for bronchitis had been previously denied, and that he would 
need to submit new and material evidence to reopen his claim.  
The letter also informed the Veteran that, in order to be 
considered new and material, the evidence would have to raise 
a reasonable possibility of substantiating the claim, and 
could not simply be repetitive or cumulative of the evidence 
of record at the time of the previous denial.  The letter 
also specifically advised the Veteran that the reason for the 
previous denial was that the bronchitis for which he was 
treated for during service was found to be acute and 
transitory (i.e. not a chronic condition).  

The January 2005 pre-rating letter also provided notice to 
the appellant regarding what information and evidence was 
needed to satisfy the elements of a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claims (consistent with Pelegrini and the 
version of 38 C.F.R. 
§ 3.159 then in effect).  The April 2005 RO rating decision 
reflects the RO's initial adjudication of the claim after 
issuance of the January 2005 letter.  The above-described 
notice meets Pelegrini and Kent content of notice 
requirements, as well as the VCAA's timing of notice 
requirement. 

Subsequently, a March 2006 letter provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the February 2007 
SOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA in-patient and 
outpatient treatment records from September 1974 to October 
2004, and the report of an October 2002 VA respiratory 
examination.  Also of record and considered in connection 
with the appeal are the various written statements provided 
by the Veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543  (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis 

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

1.  Service Connection Cardiovascular Disability (claimed as 
a Heart Condition)

In addition to the legal authority noted above, where a 
veteran served 90 days or more during a period of war or 
after December 31, 1946, and a cardiovascular disease 
(including hypertension) becomes manifest to a degree of l0 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

After a full review of the record, including the medical 
evidence and statements by the Veteran and on his behalf, the 
Board finds that service connection is not warranted for a 
heart condition.  

The Veteran's STRs are unremarkable for complaint, findings, 
, or diagnosis of any cardiovascular problems or disability.  
The report of the November 1947 discharge physical reflects 
that his cardiovascular system was normal, his blood pressure 
was 110/68 (within normal limits), and his chest X-rays were 
negative.

Post service, the Veteran's VA treatment records reflect the 
diagnosis of unstable angina in July 1979.  A November 1998 
record reflects a past medical history of unstable angina 
with onset in 1974.  Subsequent records note treatment for 
CAD and hypertension.  

On a September 2006 VA Form 9, the Veteran's representative,  
relayed  that the Veteran began having heart trouble in the 
Spring of 1951 and was treated by several doctors during this 
time period and continuously throughout his life.  

However, the medical evidence of record reflects that the 
first indicia of any cardiovascular disability-unstable 
angina-was first documented in July 1979, many years after 
the Veteran was discharged from service.  The Board points 
out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

There are no existing records documenting treatment for any 
claimed heart problems prior to 1979, as noted above.  
However, even if the Board were to accept, as credible, lay 
assertions that the  Veteran's  treatment for a heart 
condition began in 1951, this would still be beyond the 1-
year presumptive period following the Veteran's separation 
from service.  Moreover, there is no medical evidence or 
opinion suggesting a relationship between any current 
cardiovascular disability and the Veteran's  military 
service, and neither the Veteran nor his representative has 
not presented or identified any such existing medical 
evidence or opinion.  

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the appellant's written 
assertions, as well as those advanced by his representative, 
on his behalf; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of etiology, or medical 
relationship, between any current cardiovascular disability 
and service -a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative 
(i.e., persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a heart condition must be denied on 
both direct and presumptive bases.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Petition to Reopen the Claim for Service Connection for 
Bronchitis

The veteran's claim for service connection for bronchitis was 
originally denied by the RO in January 1982.  He filed 
petitions to reopen the claim in February and April 2002, 
which were denied by the RO in rating decisions dated in 
April and December 2002, respectively.  Although the Veteran 
was treated for bronchitis during service, the denial of the 
claim was premised on the fact that the condition was acute 
and transitory and did not result in chronic disability.  
Evidence considered at the time of the most recent December 
2002 denial included the Veteran's STRs, VA treatment 
records, and the report of a December 2002 VA respiratory 
examination.  

The Veteran's STRs show that, in August 1946, the Veteran was 
admitted to Fort McClellan Regional Hospital and treated for 
bronchitis.  A subsequent record notes that the bronchitis 
was mild, acute, and ultimately cured.  Later that month, an 
X-ray of the chest showed no abnormality.  The report of a 
November 1947 discharge physical reflects that the Veteran's 
lungs were normal and the chest X-ray was negative.  

An addendum to a September 2001 VA pulmonary function test 
(PFT) reflects that the Veteran had a mild restrictive 
ventilatory defect.  

The report of an October 2002 VA respiratory examination 
reflects the Veteran's complaint of shortness of breath, 
aggravated by climbing stairs and walking more than half a 
block.  He stated that he was treated for bronchitis and 
pneumonia during service and has had problems ever since.  He 
also reported a 30-year history of cigarette smoking.  On 
physical examination, his chest was clear to auscultation and 
percussion with no rhonchi, rales, wheezes or crepitations.  
The physician diagnosed the Veteran with chronic bronchitis 
and noted in an addendum that the STRs showed that that the 
Veteran was treated for acute bronchitis and cured.  The 
physician also pointed out that a December 1946 chest X-ray 
showed no abnormality or residual from acute bronchitis or 
pneumonia during service.  

In the December 2002 decision, the RO found that new and 
material evidence to reopen the claim for service connection 
for bronchitis had not been received; the evidence failed to 
show that the Veteran had a chronic disability resulting from 
the acute episode of bronchitis during service.  Although 
notified of the denial later in December 2002, the Veteran 
did not initiate an appeal of the decision; hence, the 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

The Veteran sought to reopen the claim for service connection 
for bronchitis (claimed as a lung condition) in November 
2004.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the October 1999 RO denial.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The additional evidence received since the prior December 
2002 denial consists of VA treatment records dated from 
September 1974 to October 2004.  These records show that, in 
May 1984, the Veteran complained of a 3-week history of a 
chest cold with chronic cough.  The assessment was probable 
bronchitis.  In November 1988, he complained of a 4-day 
history of a chest cold with productive cough and the 
assessment was "suspicious for bacterial infection."  As 
mentioned above, other VA treatment records note diagnoses 
for other lung conditions, such as asbestosis, COPD, and 
restrictive ventilatory defect.

The new evidence associated with the claims file since the 
December 2002 denial reflects that the Veteran has been 
treated for a chest cold on at least two occasions since 
service.  At least one of those occasions, it was believed 
that the Veteran had bronchitis.  This evidence, however, 
does not include any medical comment or opinion supporting a 
relationship between a current diagnosis of chronic 
bronchitis and the Veteran's military service (or supporting 
the fact that the Veteran's bronchitis during service was 
other than acute and transitory).  Thus, this evidence is not 
material because it does not provide a reasonable possibility 
of substantiating the claim.

Under these circumstances, the Board must conclude that no 
new and material evidence to reopen the claim for service 
connection for bronchitis has been received. As such, the 
requirements for reopening are not met and the December 2002 
RO decision remains final.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  




ORDER

Service connection for a cardiovascular disability (claimed 
as a heart condition) is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
bronchitis is denied.


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


